Citation Nr: 1639185	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-15 213	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right hip osteoarthritis, including as secondary to service-connected disability.

2.  Entitlement to an initial disability rating higher than 20 percent for left ruptured Achilles' tendon.

3.  Entitlement to higher disability ratings for right 5th metacarpal fracture with pes planus, initially rated as noncompensable prior to May 27, 2010, and as 10 percent disabling since.

4.  Entitlement to an initial compensable disability rating for residual right forearm scar from papilloma removal.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2009 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to higher disability ratings for left ruptured Achilles' tendon, right 5th metacarpal fracture with pes planus, and residual right forearm scar from papilloma removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran has current right hip osteoarthritis that is at least as likely as not caused by service-connected left ruptured Achilles' tendon.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right hip osteoarthritis, as secondary to service-connected left ruptured Achilles' tendon have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a).  

The Veteran has current right hip osteoarthritis.  An August 2010 examination report diagnosed moderate osteoarthritis degenerative changes.  Additionally, service connection has been in effect for left ruptured Achilles' tendon since February 2009.  

In support of his claim, the Veteran provided a January 2015 statement from his private treating physician, G. M. S., M.D.  In the statement, Dr. S. indicated that she had been treating the Veteran since 1997, and that he had undergone a right total hip arthroplasty/joint replacement in March 2011.  She gave the opinion that the Veteran's Achilles tear, which was managed conservatively and non-surgically, very likely accelerated/contributed to/was causative to the degeneration and deterioration of his right hip joint, ultimately prompting the need for the hip replacement surgery.  

The Board finds Dr. S's opinion to be fully informed, fully articulated, and well-reasoned.  As a result of the opinion, all required elements to establish service connection for right hip osteoarthritis as secondary to the Veteran's service-connected left ruptured Achilles' tendon have been met.  See 38 C.F.R. § 3.310(a).  

The August 2010 VA examiner gave the opinion that the Veteran's right condition was not secondary to residuals of right 5th metacarpal fracture with pes planus or permanently aggravated.  In support of the opinion the examiner concluded that morbid obesity was the more likely cause of the hip osteoarthritis.  In the opinion, however, the examiner did not consider the Veteran's service-connected left Achilles' tear.  Regardless, the private January 2015 opinion from the Veteran's treating physician is at least as persuasive as the August 2010 VA examiner's opinion

Accordingly, resolving reasonable doubt with respect to this claim in favor of the Veteran, his claim for right hip osteoarthritis is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right hip osteoarthritis is granted.


REMAND

In the July 2009 rating decision, the AOJ granted entitlement to service connection for left ruptured Achilles' tendon, right 5th metacarpal fracture with pes planus, and a residual right forearm scar from papilloma removal.  In a May 2010 statement, the Veteran expressed disagreement with the ratings assigned for these disabilities and requested that they be reviewed.  The Board accepts the Veteran's statement as a timely notice of disagreement with the respective ratings.  Cf. Gallegos v. Gober, 14 Vet. App. 50 (2000), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002).  Before the Board can consider these claims on appeal, however, it is required to remand them for issuance of a statement of the case.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED for the following action:

Issue a statement of the case with respect to the issues of entitlement to higher disability ratings for left ruptured Achilles' tendon, right 5th metacarpal fracture with pes planus, and residual right forearm scar from papilloma removal.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


